DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 17-23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US Patent Publication No. 2011/0182472) in view of Bozarth (US Patent No. 8,878,773) and Baldwin et al. (US Patent Publication No. 2012/0256967; hereinafter Baldwin).
With reference to claims 1, Hansen discloses a user device having an eye-tracking feature (see Figure 2), comprising: 
a front panel (203) including a display screen (see paragraph 48);
a first of light source (201) positioned to be coaxial with a photodetector (205) (in teaching the photodetector is placed in free view of the eye of the user, and the light sources can be placed arbitrarily as long as some of the light from the light sources hits at least one of the use; see paragraphs 48, 49), wherein the first light source and photodetector are positioned at a first region (upper portion) of the front panel, the first light source is configured to emit light (see paragraphs 48, 49);
a second group of light sources (201) positioned along a periphery of the display screen (in teaching the light sources can be placed arbitrarily as long as some of the light from the light sources hits at least one of the use; see paragraphs 48, 49) at a second region (lower periphery of display) of the front panel, wherein the second group of light sources is configured to emit light (see paragraph 48);
wherein the photodetector (205) is positioned to receive a first light from the first light source retro-reflected (103), and further wherein the 
a processor communicatively coupled to the photodetector module (see paragraphs 40-42), the processor configured to:
		process the first signals to determine a first center coordinates (see paragraphs 42, 47);
process the images of the eye to determine a second center coordinates of the display screen on the eye (see paragraph 48); and
compare the determined first center coordinates and the determined second center coordinates to determine a gaze point of the eye on the display screen (see paragraphs 54-57).
	While Hansen discloses the usage of a photodetector (205), there fails to be specific disclosure of the photodetector being positioned on the front panel as recited.  Further while Hansen has taught all that is required as explained above, there fails to be disclosure of the first group of light sources retro-reflected from a retina as recited.
	Bozarth discloses a user device with eye-tracking (see abstract; column 2, lines 27-35), comprising: a front panel including a display screen (112) (see column 4, lines 4-8); a first light source (102) positioned at a first region of the front panel emitting a first light, the first light source configured to illuminate a retina of an eye (see column 4, lines 30-61: Figs. 1, 8); a second light source positioned at a second region of the front panel 
	Therefore one having ordinary skill in the art would have been motivated to allow the usage of a first and second light sources similar and a processor for comparing images to determine gaze similar to that which is taught by Bozarth to be carried out in a device similar to that which is taught by Hansen in order to provide an eye gaze detection system wherein the gaze detection can be performed quickly without a significant amount of image processing (see Bozarth, column 3, lines 12-30).

	Baldwin discloses a photodetector (206) positioned at a region of the of the front panel of the display screen and a processor (802) communicatively coupled to the photodetector (806/206) (see paragraph 44; Fig. 8), the processor configured to process signals from the photodetector (206) to determine coordinates first coordinates of the user’s eye and second coordinates of the display screen (in teaching usage of algorithms to detect the user’s pupils with respects to the display screen (see paragraphs 26, 53), and compare the determined firs coordinates and the determined second coordinates to determine a gaze point of the eye on the display screen, wherein in a case that the first coordinates are below the second coordinates, the eye gaze point is below the center of the display screen, and in another case that the first coordinates are above the second coordinates, the eye gaze point is above the center of the display screen (see paragraphs 26-28; Fig. 3-4).
	Therefore it would have been obvious to one of ordinary skill in the art to allow the usage of gaze detection similar to that which is taught by Baldwin to be carried out in a system similar to that which is taught by Hansen and Bozarth to thereby determine the user’s viewing location with 

With reference to claims 2, Hansen, Bozarth, and Baldwin disclose all that is required as explained above with reference to claim 1, wherein Hansen further discloses that the first region is outside of the display screen (see paragraph 48; Figure 2).

With reference to claims 3, Hansen, Bozarth, and Baldwin disclose all that is required as explained above with reference to claim 1, wherein Hansen further discloses that the second group of light sources is positioned inside the display screen (in teaching that the light sources can be placed as need, as well as the light source of the display screen (203) can be used as the light source; see paragraph 48; Figure 2).

With reference to claim 4, Hansen, Bozarth, and Baldwin disclose all that is required as explained above with reference to claim 1, wherein Hansen further discloses that the second group of light sources includes four light sources, wherein each of the four light sources is located at a respective comer of the display screen to be slightly inside, slightly outside or on the border of the display screen, and wherein a center of the four light sources coincides with the center of the display screen (see paragraph 48).

With reference to claim 5, Hansen, Bozarth, and Baldwin disclose all that is required as explained above with reference to claim 1, wherein Hansen further discloses that the first light source is configured to emit modulated light toward the user (see paragraph 36).

With reference to claim 6, Hansen, Bozarth, and Baldwin disclose all that is required as explained above with reference to claim 1, wherein Hansen further discloses that the second group of light sources includes three light sources, wherein each of the three light sources is located at one of three comers of the display screen to be slightly inside, slightly outside or on the border of the display screen, and wherein a middle point of two of the three light sources located at two diagonal comers of the display screen coincides with the center of the display screen (see paragraphs 36, 48).

With reference to claim 7, Hansen, Bozarth, and Baldwin disclose all that is required as explained above with reference to claim 1, wherein Hansen further discloses that each of the second group of light sources is configured to emit a modulated light toward the eye, and wherein each modulated light forms a reflection image on the eye (see paragraphs 36, 48).

claim 8, Hansen, Bozarth, and Baldwin disclose all that is required as explained above with reference to claim 1, wherein Hansen further discloses that the processor is configured to process the received images to determine screen center coordinates of the display screen including determining a center point of the reflection images of the second group of light sources (see paragraph 42).

With reference to claim 9, Hansen, Bozarth, and Baldwin disclose all that is required as explained above with reference to claim 1, wherein Hansen further discloses that wherein the photodetector is configured to capture continuing frames of the eye images at a specific time interval (in teaching restarting the process for the next image; see paragraph 57; Figure 5).

With reference to claim 10, Hansen, Bozarth, and Baldwin disclose all that is required as explained above with reference to claim 1, wherein Hansen further discloses that the photodetector is configured to capture an image of the eye corresponding to one eye or both eyes (see paragraph 49).

With reference to claim 17, Hansen, Bozarth, and Baldwin disclose all that is required as explained above with reference to claim 1, wherein Hansen further discloses that the determined gaze point is not sensitive to 
	
	With reference to claim 18, Hansen, Bozarth, and Baldwin disclose all that is required as explained above with reference to claim 1, wherein Hansen further discloses that the determined gaze point on the display screen represents an absolute screen location that does not request further calibration (see paragraph 57).

	With reference to claim 19, Hansen, Bozarth, and Baldwin disclose all that is required as explained above with reference to claim 1, wherein Hansen further discloses that the user device includes a portable device (see paragraph 51).

	With reference to claim 20, Hansen, Bozarth, and Baldwin disclose all that is required as explained above with reference to claim 19, wherein Hansen further discloses that the portable device includes a mobile phone (see paragraph 51).

With reference to claim 21, Hansen, Bozarth, and Baldwin disclose all that is required as explained above with reference to claim 19, wherein 

	With reference to claim 22, Hansen, Bozarth, and Baldwin discloses all that is required as explained above with reference to claim 19, wherein Hansen further discloses that the portable device includes a portable computer (see paragraph 51).

With reference to claim 23, Hansen, Bozarth, and Baldwin disclose all that is required as explained above with reference to claim 19, wherein Hansen further discloses that the portable device includes a laptop (see paragraph 51).

With reference to claim 26, Hansen, Bozarth, and Baldwin disclose all that is required as explained above with reference to claim 1, wherein Hansen further discloses that the processor is further configured to process the eye tracking signals to determine a pupil size of the eye (see paragraphs 39-40).
	

Claims 24, 25, and 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen, Bozarth, and Baldwin as applied to claim 1 Tanaka et al. (US Patent Publication No. 2013/0176208; hereinafter Tanaka).
With reference to claim 24, Hansen, Bozarth, and Baldwin discloses all that is required as explained above with reference to claim 1, however fails to specifically disclose using the gaze to control a mouse cursor function as recited.
Tanaka discloses a mobile phone including a camera and a light source wherein the display screen is configured to display a cursor at the determined gaze point to effectuate an eye mouse function (see paragraph 10).
Therefore one having ordinary skill in the art would have been motivated to allow the usage of cursor control functions similar to that which is taught by Tanaka to be carried out in the system similar to that which is taught by Hansen, Bozarth, and Baldwin in order to allow cursor control in a compact electronic device (see Tanaka; paragraph 10).

With reference to claim 25, Hansen, Bozarth, Baldwin, and Tanaka discloses all that is required as explained above with reference to claim 24, however fail to disclose adjusting position of a cursor as recited.
Tanaka further disclose the display screen in collaboration with the processor is further configured to continuously adjust the position of the 
Therefore one having ordinary skill in the art would have been motivated to allow the usage of cursor control functions similar to that which is taught by Tanaka to be carried out in the system similar to that which is taught by Hansen, Bozarth, and Baldwin in order to allow cursor control in a compact electronic device (see Tanaka; paragraph 10).

With reference to claim 28, Hansen, Bozarth, and Baldwin disclose all that is required as explained above with reference to claim 1, however fails to disclose the features of the device exterior as recited.
Tanaka discloses a portable device (10) having a device exterior (12) (see Figure 1); and one or more buttons (24-26) located on the device exterior of the portable device, the one or more buttons configured to activate and perform mouse functions at the location of the displayed cursor (see paragraphs 48-49, 53).
Therefore one having ordinary skill in the art would have been motivated to allow the usage of a portable device exterior having one or more buttons similar to that which is taught by Tanaka to be included in the device similar to that which is taught by Hansen, Bozarth, and Baldwin to provide key operation for controlling functions of the device.

claim 29, Hansen, Bozarth, Baldwin, and Tanka disclose all that is required as explained above with reference to claim 28, and while Tanaka discloses the usage of one or more buttons on the front side of the device exterior, there fails to be disclosure of the buttons being placed on the left, right or back side as recite.
However, the examiner takes official notice that the usage of mechanical input buttons, similar to that which is taught by Tanaka, are common and well known to be placed in a variety of different locations on the exterior of the device.  With no specific disclosure is provided for the specific positioning of the buttons, it would have been a matter of design choice to locate the one or more buttons on the left side, right side, or back side of the device exterior.
Therefore one having ordinary skill in the art would have been motivated to allow the usage of a button positioned on the left, right, or back side of the device exterior in order to provide an alternative arrangement to provide the user with ease of accessing the one or more buttons.

	With reference to claim 30, Hansen, Bozarth, Baldwin, and Tanaka disclose all that is required as explained above with reference to claim 28, however Hansen and Bozarth fail to disclose one or more buttons as recited.

Therefore one having ordinary skill in the art would have been motivated to allow the usage of a portable device exterior having one or more buttons similar to that which is taught by Tanaka to be included in the device similar to that which is taught by Hansen, Bozarth, and Baldwin to provide key operation for controlling functions of the device.

With reference to claim 31, Hansen, Bozarth, Baldwin, and Tanaka disclose all that is required as explained above with reference to claim 28, however Hansen and Bozarth fail to disclose one or more buttons as recited.
Tanaka further discloses the one or more buttons are configured to be used with existing buttons of the user device (see paragraphs 47-49, 53).
Therefore one having ordinary skill in the art would have been motivated to allow the usage of a portable device exterior having one or more buttons similar to that which is taught by Tanaka to be included in the device similar to that which is taught by Hansen, Bozarth, and Baldwin to provide key operation for controlling functions of the device.

With reference to claim 32, Hansen, Bozarth, Baldwin, and Tanaka disclose all that is required as explained above with reference to claim 28, 
However, the examiner takes official notice that the usage of mechanical input buttons, similar to that which is taught by Tanaka, are common and well known to be used for mouse function buttons.  In teaching the usage of eye gaze detection, touch panel control, and function buttons; Tanaka discloses a variety of input methods. The usage of mouse function buttons are common and well known for usage in the art.
Therefore one having ordinary skill in the art would have been motivated to allow the usage of the exterior buttons for controlling mouse functions similar to that which is taught by Tanaka in order to provide the user with an alternative means for controlling mouse functions.


Allowable Subject Matter
Claims 11, 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 33-45 allowed.
The following is an examiner’s statement of reasons for allowance: None of the references used singularly or in combination teach or fairly suggest a first and second light source which is modulated to have the same frequency and opposite phases as recited in claim 11, and similarly in claim 15.  Claim 16, requires a first and second modulated light of different frequencies, as similarly required by claims 33 and 36, wherein claim 33 also claims demodulation of both the first and second modulated frequencies. While there are numerous references that disclose light modulation by way of different methods, there fails to be a combination of art reasonably disclosing the usage of a first and second modulated light source for eye tracking as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
Applicant’s arguments with respect to claims 1-26 and 28-32 have been considered but are moot because the new ground of rejection does not 


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ishiwaka et al. (US 5,621,457) discloses a sighting direction detection device capable of calculating the sighting direction by obtaining a cornea reflected-image positioned under illumination of a first illuminating means and a cornea reflected image positioned under illumination of the second illuminating means (see abstract; column 3, lines 14-34; column 4, lines 55-column 5, line 6; Figs. 1, 3-6).
Connell (US 2010/0208207) discloses a system and method for direct gaze detection based on pupil symmetry including a set of LEDs (408) positioned near optical axis (406) of camera (140) and are turned on so that a digital image of the pupils is received, stored, and processed; wherein processing includes processing a first and second image to determine a difference to identify possible retroreflectors (508) (see paragraphs 24-26; Figs. 4-5).
Zao et al. (US 2014/0058483) discloses a system comprising a first and second light source that are modulated having different frequencies (see paragraphs 38-43; Figs. 1-3).
Lin et al. (US 2012/0032921) discloses a system which uses a first and second modulated light source having the same frequency 180 degrees out of phase with one another in an optical touch system (see paragraphs 14-18; Figs. 1-3).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Alecia D English/Examiner, Art Unit 2625                                                                                                                                                                                                        

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625